         Case 2:20-cv-00712-SRW Document 17 Filed 10/05/20 Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

MENDY HOOD and NICOLE                          )
ROTHLANDER,                                    )
                                               ) CIVIL ACTION NO.
                   Plaintiffs,                 ) 2:20-cv-00712-SRW
                                               )
vs.                                            )
                                               )
JIMMY L. VEAZEY et al.,                        )
                                               )
                   Defendants.                 )

                  CONFLICT DISCLOSURE STATEMENT

        COMES NOW Jane Barrett, a Defendant in the above-captioned matter, in

accordance with the order of this Court, and makes the following disclosure

concerning parent companies, subsidiaries, partners, limited liability entity members

and managers, trustees (but not trust beneficiaries), affiliates, or similar entities

reportable under the provisions of the Middle District of Alabama’s General Order

No. 3047:

__X___       This party is an individual, or

_____        This party is a governmental entity, or

_____        There are no entities to reported, or

_____        The following entities and their relationship to the party are hereby

reported:
        Case 2:20-cv-00712-SRW Document 17 Filed 10/05/20 Page 2 of 3




Reportable Entity                                    Relationship to Party

_______________________                              _________________________

_______________________                              _________________________

_______________________                              _________________________



                                               /s/ Daniel S. Wolter
                                               Daniel S. Wolter (ASB 8043-L55D)
                                               Attorney for Jane Barrett




OF COUNSEL:
Daniel S. Wolter (dwolter@wolterlawfirm.com)
DANIEL WOLTER LAW FIRM, INC.
402 Office Park Drive, Suite 100
Birmingham, AL 35223-2435
Telephone:    205-983-6440
Facsimile:    205-900-8095




                                           2
         Case 2:20-cv-00712-SRW Document 17 Filed 10/05/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing has been served on the following by Notice of
Electronic Filing, or, if the party served does not participate in Notice of Electronic Filing, by U.S.
First Class Mail, hand delivery, fax or email, on October 5, 2020:

John D. Norris, Esq.
Lee. A. Rankin, Esq.
NORRIS & RANKIN, LLC
2410 Cobbs Ford Rd.
Millbrook, AL 36054
Attorneys for Plaintiffs Mendy Hood
And Nicole Rothlander




                                               /s/ Daniel S. Wolter
                                               OF COUNSEL




                                                  3
